STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                  NO.      2022    KW    0669

VERSUS


DARIUS      BELL                                                                 JUNE      24,    2022




In   Re:         State        of    Louisiana,       applying      for   supervisory             writs,
                 19th
                         Judicial         District        Court,      Parish   of     East        Baton
                 Rouge,       No.    12- 18- 0226.




BEFORE:         MCCLENDON,           WELCH,   AND    HESTER,    JJ.



        MOTION TO DISMISS WRIT APPLICATION GRANTED.


                                                    PMC
                                                    JEW
                                                    CHH




COURT      OF APPEAL,         FIRS     CIRCUIT




        DEPUTY     C    ERK    OF    COURT
                FOR     THE    COURT